Per Curiam.
Since the decision of the appeal from the order denying plaintiff’s motion for an injunction pendente lite, the parties have entered into a stipulation whereunder all of the issues herein, as well as the matter of the attorney’s lien, will soon be tried and meanwhile a part of the judgment has been stipulated to be paid and the balance thereof secured by a bond. .
Under these circumstances, the status quo has been maintained so that in the end the rights of all parties will be safeguarded and enforced. In deciding, as a matter of discretion, to grant to plaintiffs a preliminary injunction, this court did not undertake to determine the equities in the case or to forecast that plaintiffs were entitled to recover. These are matters which are to be disposed of by the Special Term upon testimony to be given at the trial of the issues.
Accordingly, the motion for a reargument and other alternative relief should be denied, without costs.
Present — Finch, P. J., Merrell, McAvoy, Martin and Sherman, JJ.
Motion for reargument and other alternative relief denied, without costs.